Citation Nr: 9906764	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-39 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the claim of waiver of recovery of overpayment of 
pension benefits was timely filed.

(The issues of entitlement to service connection for 
frostbite of the feet, hearing loss and Grave's disease, as a 
result of mustard gas exposure, are addressed in a separate 
Board of Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 determination by the 
Department of Veterans Affairs (VA), Committee on Waivers and 
Compromises (COWC) of the VA Regional Office (RO) in St. 
Paul, MN.  However, the Los Angeles, California RO is in 
control of the file.

Though not certified for appeal, the issue of entitlement to 
waiver of overpayment was denied in February 1996 because the 
veteran did not submit a timely request for waiver.  
Following the veteran's notice of disagreement a statement of 
the case was issued in July 1996, and in October 1996 the RO 
received correspondence from the veteran which may be 
construed as a timely substantive appeal.  Therefore, the 
Board finds the issue is presently before the Board on 
appeal.


FINDINGS OF FACT

1.  In July 1989, the veteran was awarded nonservice-
connected disability pension benefits, effective from 
November 23, 1988, based upon his reported annual income.

2.  In July 1994, the RO notified the veteran of a proposal 
to reduce benefit payments because of evidence that he had 
received previously unreported income for the years 1990 and 
1991.  

3.  On January 21, 1995, VA notified the veteran that an 
overpayment in the amount of $22,449 had been created.

4.  There is no correspondence of record received prior to 
January 22, 1996, that could be construed as a request for 
waiver.  


CONCLUSION OF LAW

A request for waiver of recovery of nonservice-connected 
disability pension overpayment indebtedness was not timely 
filed.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.963 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In July 1989, the veteran was awarded nonservice-connected 
disability pension benefits, effective from November 23, 
1988, based upon his reported annual income.

In July 1994, the RO notified the veteran of a proposal to 
reduce benefit payments because of evidence that he had 
received previously unreported income for the years 1990 and 
1991.  The veteran was informed that any evidence he wished 
to submit to dispute the additional income should be sent 
within 60 days.  No subsequent evidence was received as to 
the validity of the income adjustment.

On January 21, 1995, VA notified the veteran that an 
overpayment in the amount of $22,449 had been created, and 
informed him of his rights to dispute the existence or the 
amount of debt and to request a waiver of the debt.  It was 
specifically noted that the right to request a waiver of the 
debt expired after 180 days.

The record reflects that VA received the veteran's request 
for waiver on January 22, 1996.  Subsequently, in February 
1996 the COWC notified the veteran that his request for 
waiver had been denied because the request for waiver had not 
been received within 180 days of the date of notice.  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim that is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

VA law provides that requests for waiver of an indebtedness 
shall only be considered if made within 180 days following 
the date of a notice of indebtedness, but that the 180 day 
period may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities, or due to other circumstances beyond 
the debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.963 (1998).

In this case, the evidence shows that the veteran was 
notified of the overpayment by letter dated January 21, 1995, 
and the record reflects that VA received his request for 
waiver on January 22, 1996, well beyond the 180 day time 
limit.  The veteran does not allege that he failed to receive 
the January 1995 notice, or that he had submitted a request 
for waiver prior to the correspondence received by VA on 
January 22, 1996.  Therefore, the Board finds that no 
evidence has been submitted which demonstrates a delay in the 
veteran's receipt of the notification of indebtedness that 
would warrant an extension of time for a waiver request. 

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(1998).  Therefore, the Board must conclude the appellant 
received notice of indebtedness on January 21, 1995, and that 
a timely request for waiver was not submitted.


ORDER

The request for waiver of recovery of overpayment of pension 
benefits was not timely filed. 


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

